Citation Nr: 0216120	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  92-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for rheumatoid arthritis, 
including restoration of a 40 percent rating.   

(The issue of entitlement to a rating in excess of 30 percent 
for rheumatic heart disease will be addressed in a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1944. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  The 
development requested by the Board in its February 1997 
remand has been substantially accomplished, and this case is 
now ready for appellate review.  Reference was made in the 
September 2002 informal presentation to a claim for 
entitlement to a waiver of recovery of an overpayment of VA 
disability benefits.  This claim was granted by the Board in 
a February 1997 decision and will thus not be addressed 
below. 

The Board is undertaking additional development on the issue 
of entitlement to entitlement to a rating in excess of 30 
percent for rheumatic heart disease pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 
(2002)).  After providing the notice and reviewing the 
response thereto, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Following a July 1998 VA examination which demonstrated 
no active rheumatoid arthritis, an October 1999 rating 
decision proposed to reduce the rating for this disability 
from 40 percent to 0 percent. 

3.  The reduction for the rating for rheumatoid arthritis to 
0 percent, effective from December 1, 2000, was formally 
implemented by a September 2000 rating decision. 

4.  The rating reduction was based on a VA examination that 
was as complete as the examination that formed the basis for 
the 40 percent rating; the veteran's rheumatoid arthritis has 
clearly shown material improvement that is reasonably certain 
to be maintained under the ordinary conditions of life  

5.  Residuals of rheumatic arthritis are limited to a mild 
deformity of the metacarpophalangeal joint of the right hand; 
there is no limitation of motion of a major joint or group of 
minor joints due to residuals of rheumatic arthritis. 

6.  There are no extraordinary factors associated with the 
service-connected rheumatoid arthritis productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
 

CONCLUSION OF LAW

The criteria for a compensable rating for rheumatoid 
arthritis, including restoration of a 40 percent rating, are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.105, 3.321, 3.344, Part 4, 4.71a, Diagnostic Code (DC) 5002 
(2001) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in October 
1993, statement of the case dated in June 1994, 
correspondence dated in March 1997 and November 1999 and a 
supplemental statement of the case dated in August 2002.  The 
Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include records from the Social Security Administration 
and clinical records dated through July 2001, has been 
obtained by the RO, and there is no specific reference to any 
other pertinent records that need to be obtained.  The Board 
notes that the RO by way of letters dated in March 1997 and 
November 1999 attempted to notify the veteran of the type of 
evidence necessary to substantiate the claim.  These letter 
in essence informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
supply sufficient information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If additional evidence 
is not received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e), (h).

Under 38 C.F.R. § 3.344(c), if a rating has been in effect 
for 5 years or more, the provisions of 38 C.F.R. § 3.344(a) 
must be complied with in any rating reduction. The latter 
provision requires, in part, that there be material 
improvement in the disability before there is any rating 
reduction.  See also Peyton v. Derwinski, 1 Vet. App. 282, 
286-87 (1992).  Historically, a 40 percent rating for 
rheumatoid arthritis was assigned effective from April 1, 
1991.  Hence, April 1, 1991, is the date that must be 
considered as the beginning date of that "rating" for 
purposes of measuring the five-year rating period under § 
3.344(c).  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).  
The RO proposed reducing the veteran's disability in an 
October 1999 rating decision, more than five years after the 
beginning date of the rating.  As such, the issue then 
becomes whether material improvement in the veteran's 
service-connected rheumatoid arthritis was demonstrated in 
order to warrant a reduction in his VA compensation benefits.  
See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, Supra.

Moreover, under 38 C.F.R. § 3.344(a), rating agencies are 
directed to handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations be reviewed to ascertain whether the recent 
examination is full and complete.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, bronchial asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. In addition, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see also Kitchens 
v. Brown, 7 Vet. App. 320 (1995); Brown, supra.

Under 38 C.F.R. § 4.71a, DC 5002, a 20 percent rating is 
warranted for rheumatoid arthritis, as an active process, 
when there are one or two exacerbations a year in a well-
established diagnosis.  For chronic residuals of rheumatoid 
arthritis, such residuals as limitation of motion or 
ankylosis are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  Id.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  

Applying the pertinent legal criteria to the facts of this 
case, the Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of the rating 
for his service-connected rheumatoid arthritis from 40 to 0 
percent.  The RO issued a rating decision in October 1999 
proposing this reduction, and he was notified of this 
proposed action by letter dated in November 1999.  The 
proposed reduction was effectuated by rating action dated in 
September 2000, effective from December 1, 2000.  Therefore, 
the Board determines that the RO's reduction of the 
evaluation of the veteran's rheumatoid arthritis was 
procedurally in accordance with the provisions of 38 C.F.R. § 
3.105.  It is noted that neither the veteran nor his 
representative have contested the propriety of the reduction.  

To determine whether a rating reduction is proper, the Board 
must review the evidence that served as the basis for the 
award of the prior rating in comparison with the evidence 
that served as the basis for the reduced rating.  The Board 
notes that 38 C.F.R. § 3.344 applies in this case because the 
40 percent evaluation for rheumatoid arthritis was in effect 
for over 5 years (April 1991 to December 2000).  This 
regulation mandates that examinations less full and complete 
than those upon which the payments were authorized or 
continued will not be used as a basis of reduction.  Also, 
ratings on account of diseases subject to temporary or 
episodic improvement will not be reduced on one examination 
except where all the evidence clearly warrants a conclusion 
that sustained improvement has been demonstrated. Moreover, 
even when material improvement in the disability is clearly 
reflected, VA must consider whether the evidence makes it 
reasonably certain the improvement will be maintained under 
the ordinary conditions of life.  The Board will apply these 
provisions in considering whether the reduction was proper.  
See Kitchens, 7 Vet. App. at 320 (1995); Brown, 5 Vet. App. 
at 413 (1993).

The, evidence, as will be explained below, demonstrates that 
the veteran is not even currently suffering from rheumatoid 
arthritis, and likely has not for some time.  Thus, the Board 
finds that the evidence clearly reflects that the veteran has 
experienced material improvement in his service-connected 
rheumatoid arthritis, and that this improvement is reasonably 
certain to be maintained under the ordinary conditions of 
life.  In short, therefore, the evidence is sufficient to 
warrant the reduction from a 40 percent rating to a 0 percent 
rating within the parameters of DC 5002 and the regulatory 
provisions regarding reduction of ratings.  

As support for the conclusion above, attention is directed to 
the following assessment in February 1999 by the VA physician 
who examined the veteran in July 1998 and indicated that he 
had thoroughly reviewed the pertinent clinical evidence 
contained in all three volumes of the veteran's claims file:  

It is clear from the records that [the 
veteran] does not have rheumatoid 
arthritis . . . he has no residua[ls] of 
rheumatic arthritis, although [sic.] 
other than the mild deformity of the 
[metacarpophalangeal] joints of his right 
hand which is consistent with Jaccoud's 
arthropathy, which is the arthritis that 
occurs after repeated episodes of 
rheumatic fever (also termed rheumatic 
arthritis).  Again, he does not have 
rheumatoid arthritis; this fact is made 
quite clear by his record and by review 
of his x-rays.  He has no residua[ls] of 
his rheumatic arthritis that I can see 
except for the mild deformity of the 
right hand and yet he does have severe 
osteoarthritis which is a major limiting 
factor for him, even though this 
osteoarthritis is clearly not service-
connected.  (emphasis added).

In discussing the pertinent history, the VA physician 
indicated in his February 1999 addendum that his extensive 
review of the records revealed that the veteran had rheumatic 
fever with joint involvement prior to service as well as 
during service in May 1944.  This condition was said to not 
have been aggravated by service (see May 22, 1944 Report of 
Medical Survey.)  By December 1944, the rheumatic fever was 
deemed in remission.  The physician essentially saw no 
evidence of rheumatic arthritis in the post-service medial 
records, and attributed the post-service orthopedic 
complaints to "significant degenerative joint diseases at 
multiple levels," disc disease of the cervical and lumbar 
spine, and degenerative arthritis of the left glenohumeral 
joint and both acromioclavicular joints.  With regard to the 
residuals that were attributed to rheumatic arthritis in the 
metacarpophalangeal joints in the right hand, the July 1998 
VA examination of the right hand showed what was described as 
only "mild" downward subluxation of the metacarpophalangeal 
joints of all of the fingers of the right hand.  It was also 
indicated the veteran was able to make a "good fist," and 
that he had normal grip strength.  

The Board is aware, as mandated in Kitchens, that the 
examination on which the reduction is based must be at least 
as full as the one upon which the higher evaluation was 
awarded.  The July 1998 examination and February 1999 
addendum at issue satisfy this requirement in completeness 
and detail.  In this regard, the physician who conducted the 
July 1998 examination on which the reduction was based 
specifically indicated in his addendum that all three volumes 
of the claims file were reviewed, including the service 
medical records.  Moreover, the February 1999 addendum 
contained a detailed three page discussion of the pertinent 
clinical history, with direct reference to the clinical 
findings of record.  In contrast, the reports from the VA 
examination upon which the 40 percent rating was assigned, 
conducted in September 1993, included no reference to the 
pertinent clinical findings contained in the claims file, and 
contains only a brief discussion of the clinical history 
limited, apparently, to that which was supplied by the 
veteran.  Finally, there is no indication that the claims 
file was available to the physician who conducted the 
September 1993 examination, and the VA physician who examined 
the veteran in 1998 indicated it was "unlikely" that the 
examiner had access to the veteran's clinical records in 
1993.  

Inasmuch as the preponderance of the evidence reflects that 
the veteran does not currently have rheumatoid arthritis, and 
residuals of this condition do not include limitation of 
motion of a major joint or group of minor joints, the 
criteria for a compensable rating for rheumatoid arthritis 
are not met or approximated. 38 C.F.R. § 4.71a, DC 5002.  The 
findings of normal grip strength and only minor downward 
subluxation in the fingers of the right hand preclude 
increased compensation based on limitation of motion or 
ankylosis of the fingers.  Accordingly, the reduction of the 
rating for the rheumatoid arthritis was proper, and the 
record reflects no basis for a rating in excess of the 
currently assigned noncompensable rating for this disability.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected rheumatoid arthritis is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).
 

ORDER

Entitlement to a compensable rating for rheumatoid arthritis, 
including restoration of a 40 percent rating, is denied.   


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

